 



Exhibit 10.15

PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective February 17, 2005)

          This Pride International, Inc. Supplemental Executive Retirement Plan
(the “Plan”) constitutes an amendment and restatement in its entirety of the
Pride International, Inc. Supplemental Executive Retirement Plan originally
effective January 1, 1996, and as thereafter amended and restated effective
May 18, 2004.

SECTION 1

PURPOSES OF PLAN, EFFECTIVE DATE AND DEFINITIONS

     1.1 Purpose. The purpose of the Plan is to provide specified benefits to a
select group of management and highly compensated employees of Pride
International, Inc. (the “Company”) and its Affiliates who contribute materially
to the continued growth, development and future business success of the Company.
The Plan shall be an unfunded deferred compensation arrangement.

     1.2 Effective Date. The Plan shall be effective as of February 17, 2005.

     1.3 Definitions. For purposes of this Plan, the following phrases or terms
shall have the indicated meanings unless otherwise clearly apparent from the
context.

     (a) “Actuarial Equivalent” means a benefit of equivalent value as computed
on the basis of an interest rate assumption and applicable mortality table as
described in Appendix A hereto, with such appendix hereby incorporated by
reference as part of the Plan, as may be amended from time to time by the
Committee.

     (b) “Affiliate” means any corporation that has adopted the Plan and the
shares of which are owned or controlled, directly or indirectly, by the Company
representing fifty percent (50%), or more, of the voting power of the issued and
outstanding capital stock of such corporation.

     (c) “Beneficiary” means the person or persons designated by a Participant
to receive the benefits that are payable under the Plan upon or after the death
of the Participant.

     (d) “Benefit Percentage” means the percentage provided in the applicable
Participation Agreement for purposes of calculating the SERP Benefit.

     (e) “Board” means the Board of Directors of the Company.

     (f) “Cause” means “cause” within the meaning of the Participant’s
employment agreement in effect with the Employer at the time of the
Participant’s termination of employment (or, if the Participant does not then
have an employment agreement, the Participant’s severance agreement then in
effect with the Employer). If

 



--------------------------------------------------------------------------------



 



there is no such agreement in effect at the time of the Participant’s
termination of employment, then “Cause” shall mean: (i) the willful and
continued failure of the Participant to substantially perform his duties with
the Employer (other than any failure due to physical or mental incapacity) after
a demand for substantial performance is delivered to him by the Board that
specifically identifies the manner in which the Board believes he has not
substantially performed his duties; (ii) willful misconduct materially and
demonstrably injurious to the Employer; or (iii) material violation of any
covenant not to compete that is applicable to the Participant. For this purpose,
no act or failure to act by the Participant shall be considered “willful” unless
done or omitted to be done by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.

     (g) “Change in Control” shall mean a change in control within the meaning
of the Participant’s employment agreement with the Employer (or, if the
Participant does not have an employment agreement, the Participant’s severance
agreement) as in effect at the time of the change in control event. If there is
no such agreement then in effect, then “Change in Control” shall mean (and shall
be deemed to have occurred on) the date of the first to occur of any of the
following:

(i) a Change in Control of the Company of the nature that would be required to
be reported in response to item 6(e) of Schedule 14A of Regulation 14A or Item 1
of Form 8(k) promulgated under the Exchange Act as in effect on the date of this
Plan, or if neither item remains in effect, any regulations issued by the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended from time to time, (the “Exchange Act”) which serve similar
purposes;

(ii) any “person” (as such term is used in Sections 12(d) and 14(d)(2) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;

(iii) the individuals who were members of the Board immediately prior to a
meeting of the shareholders of the Company involving a contest for the election
of directors shall not constitute a majority of the Board following such
election;

(iv) the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or

(v) the Company shall have sold, transferred or exchanged all, or substantially
all, of its assets to another corporation or other entity or person.

-2-



--------------------------------------------------------------------------------



 



     (h) “Change in Control Termination” means termination of employment with
the Employer (other than for Cause) within the period of time following a Change
in Control described in the Participant’s employment agreement in effect with
the Employer at the time of the Change in Control (or, if the Participant does
not then have an employment agreement, the Participant’s severance agreement
then in effect), which entitles the Participant to enhanced separation payments.
If there is no such agreement then in effect, “Change in Control Termination”
shall mean an involuntary termination (other than for Cause, death or
Disability) within two (2) years following a Change in Control, or such other
definition as shall be set forth in the Participation Agreement.

     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     (j) “Committee” means the Compensation Committee of the Board.

     (k) “Company” means Pride International, Inc. and its successors.

     (l) “Disabled” or “Disability” means a condition that, under the Company’s
employee benefit plan providing long-term disability benefits, entitles the
Participant to receive long-term disability benefits.

     (m) “Early Retirement Date” means the date the Participant has both
attained age 55 and completed 15 years of Service or such other date as is
specified in the Participant’s Participation Agreement.

     (n) “Effective Date” means the date set forth in Section 1.2.

     (o) “Employee” means any person who is employed by the Company or an
Affiliate on a regular full-time basis determined by the personnel rules and
practices of the Company or Affiliate, as applicable.

     (p) “Employer” means the Company and each Affiliate that has adopted or
which adopts the Plan with the approval of the Board.

     (q) “Final Annual Salary” means the Participant’s base annual salary and
target award under the Company’s annual bonus plan as in effect on the
Participant’s last day of active employment (if the Company has not specified a
target award for such year, the most recent target award will be considered
continued in effect); provided, however, in the event of a Change in Control
Termination, the Final Annual Salary shall be the greater of the Final Annual
Salary as calculated immediately preceding the Change in Control or the Final
Annual Salary as calculated on the Participant’s last day of active employment.

     (r) “Normal Retirement Date” means the date a Participant attains age 62,
or such other date as is specified in the Participant’s Participation Agreement.

-3-



--------------------------------------------------------------------------------



 



     (s) “Participant” means an Employee who has satisfied and continues to
satisfy the eligibility requirements to participate in the Plan, including
proper execution of a Participation Agreement.

     (t) “Participation Agreement” means an agreement between the Company and an
Employee, in the form and subject to the conditions prescribed by the Committee,
pursuant to which the Employee is granted the right to participate in the Plan.

     (u) “Plan” means the Pride International, Inc. Supplemental Executive
Retirement Plan as set forth herein and as may be amended from time to time.

     (v) “SERP Benefit” means any benefit payable or paid to a Participant, a
Spouse or Beneficiary(ies) under the terms and conditions of this Plan.

     (w) “Service” means the period of continuous employment with the
Employer(s) from the Employee’s last date of hire by an Employer.

     (x) “Spouse” means the person to whom the Participant is lawfully married
both at the time of the Participant’s termination of employment and at the
earlier of (i) the time of the Participant’s death or (ii) the time of the
Participant’s commencement of the SERP Benefit.

SECTION 2
ADMINISTRATION OF THE PLAN

     2.1 Committee Powers. The Committee shall have full power and authority to
interpret the provisions of the Plan and may from time to time establish rules
for the administration of the Plan that are not inconsistent with the provisions
and purposes of the Plan.

     2.2 Committee Action. A majority of the members of the Committee shall
constitute a quorum for the transaction of business. All action taken by the
Committee at a meeting shall be by the vote of a majority of those present at
such meeting, but any action may be taken by the Committee without a meeting
upon written consent signed by a majority of the members of the Committee.

     2.3 Committee Determinations Conclusive. All determinations of the
Committee shall be final, binding and conclusive upon all persons. The
determination of the Committee as to any disputed question arising under the
Plan, including questions of construction and interpretation, shall be final,
binding and conclusive upon all persons. Without limiting the generality of the
foregoing, the determination of the Committee as to whether a Participant has
terminated his employment and the date thereof, or the cause to which
termination of employment is attributable, shall be final, binding and
conclusive upon all persons.

     2.4 Committee Liability. No member of the Committee shall be liable for any
act done or determination made in good faith.

-4-



--------------------------------------------------------------------------------



 



SECTION 3
ELIGIBILITY AND PARTICIPATION

     3.1 Eligibility. Only Employees who are approved by the Committee and who,
individually and collectively, constitute a select group of management or highly
compensated employees shall be eligible to participate in this Plan.

     3.2 Participation. An eligible Employee who is selected by the Committee
for participation in the Plan may become a Participant by properly executing a
Participation Agreement that, together with (and subject to) the Plan, shall
govern the Participant’s rights under the Plan. Participation in the Plan shall
automatically cease upon a Participant’s termination of employment with all
Employers, except to the extent that the Participant is then eligible to receive
a Normal Retirement Benefit or an Early Retirement Benefit under this Plan or
otherwise has a vested right to a Plan benefit, each as described in Section 4.

SECTION 4
BENEFITS

     4.1 Normal Retirement Benefit. In the event a Participant terminates
employment on or after his Normal Retirement Date, the Company shall pay or
cause to be paid to the Participant an annual benefit (“Normal Retirement
Benefit”) equal to the Benefit Percentage of the Participant’s Final Annual
Salary subject to any applicable vesting schedule set forth in the Participation
Agreement; provided, however, that in the event (a) the Company does not pay or
(b) the Company and the Employer who employed the Participant agree that the
Employer will pay, then the Employer who employed the Participant shall pay the
Normal Retirement Benefit to the Participant. The Normal Retirement Benefit
shall be paid in the form as provided in Section 4.9, beginning on the first day
of the month next following the Participant’s termination of employment or as
soon as administratively practicable thereafter.

     4.2 Early Retirement Benefit. If a Participant terminates employment on or
after his Early Retirement Date, the Company shall pay or cause to be paid to
the Participant an annual benefit (“Early Retirement Benefit”) equal to the
Benefit Percentage of the Participant’s Final Annual Salary multiplied by the
applicable reduction factor set forth in Section 4.8 and subject to any
applicable vesting schedule set forth in the Participation Agreement. In the
event (a) the Company does not pay or (b) the Company and the Employer who
employed the Participant agree that the Employer will pay, then the Employer who
employed the Participant shall pay the Early Retirement Benefit to the
Participant. The Early Retirement Benefit shall be paid in the form as provided
in Section 4.9, beginning on the first day of the month next following the
Participant’s termination of employment or as soon as administratively
practicable thereafter.

     4.3 Other Terminations of Employment. Except as otherwise provided herein,
if a Participant’s employment with all Employers terminates prior to the
Participant’s Normal or Early Retirement Date for any reason other than a Change
in Control Termination, death, Disability or termination for Cause, the right of
the Participant to a Plan benefit calculated based on the Benefit Percentage of
the Final Annual Salary, if any, shall be determined based on the terms and
conditions of his Participation Agreement, and in accordance with the vesting
schedule set forth in that agreement. The Participant shall forfeit any right to
a SERP Benefit to the extent

-5-



--------------------------------------------------------------------------------



 



the benefit is not vested under the terms of the Participation Agreement. Any
benefit payable under this Section 4.3 shall be payable on the terms and
conditions set forth in the Participation Agreement, but in no event prior to
the Participant’s Normal Retirement Date.

     4.4 Change in Control. Notwithstanding anything herein to the contrary, if
a Participant has a Change in Control Termination, then the Participant shall be
entitled to an immediate lump sum payment in an amount equal to the Benefit
Percentage of the Participant’s Final Annual Salary multiplied by ten, whether
or not the Participant was vested at the time of the Change of Control
Termination. The lump sum payment under this Section 4.4 shall be in lieu of any
other SERP Benefit hereunder and neither the Participant nor any Spouse or
Beneficiary of the Participant shall be entitled to any other payment pursuant
to this Plan or the Participation Agreement following a Change in Control
Termination.

     4.5 Death Benefits.

     (a) Death After Benefits Commence. If a Participant dies after payment of
the SERP Benefit has commenced, the Spouse or Beneficiary shall be entitled to
the survivor portion of the SERP Benefit; provided, however, the Actuarial
Equivalent of the survivor portion may be paid, at the discretion of the
Committee, in one lump-sum payment.

     (b) Death Before Benefits Commence. If a Participant dies before reaching
his or her Early or Normal Retirement Date, either while in employment or after
terminating employment with the right to receive a SERP Benefit and before
commencement of such SERP Benefit, the Participant’s surviving Spouse or
Beneficiary, if any, shall receive the same benefit, if any, that would have
been payable if the Participant had: (i) terminated employment on the earlier of
the date of death or actual date of termination of employment; (ii) survived to
the Normal Retirement Date; (iii) retired with an immediate Joint and 50%
Survivor Annuity or Ten-Year Certain Annuity, as applicable and as described in
Section 4.9, on the date described in clause (ii); and (iv) died on the day
after such date. In the event the Participant terminates employment due to
death, the SERP Benefit shall immediately become fully vested. The Actuarial
Equivalent of the survivor portion may be paid, at the discretion of the
Committee, in one lump-sum payment.

     4.6 Disability. If a Participant terminates employment with all Employers
due to a Disability and prior to the commencement of the payment of any benefits
hereunder, the Company shall pay or cause to be paid to the Participant an
annual benefit (“Disability Benefit”) equal to the Benefit Percentage of the
Participant’s Final Annual Salary multiplied by the applicable reduction factor,
as provided in Section 4.8, if termination occurs prior to the Participant’s
Normal Retirement Date. The Disability Benefit shall be reduced by the amount of
any Employer or government provided disability benefits. In the event (i) the
Company does not pay or (ii) the Company and the Employer who employed the
Participant agree that the Employer will pay, then the Employer who employed the
Participant shall pay the Disability Benefit to the Participant. The Disability
Benefit shall immediately become fully vested, unless otherwise provided in the
applicable Participation Agreement, and shall be paid in the form as

-6-



--------------------------------------------------------------------------------



 



provided in Section 4.9, beginning on the first day of the month next following
the Participant’s termination due to Disability or as soon as administratively
practicable thereafter.

     4.7 Termination for Cause. Notwithstanding anything to the contrary in this
Plan or the Participation Agreement, a Participant shall forfeit all rights to
any benefits under this Plan, whether or not vested, upon a termination of
employment for Cause.

     4.8 Commencement of SERP Benefit Before Normal Retirement Date. In the
event SERP Benefit payments commence before the Participant’s Normal Retirement
Date, whether to the Participant, or in the event of his death to his surviving
Spouse or Beneficiary(ies), the applicable reduction factor shall be as set
forth below:

      Number of Years Prior to     Normal Retirement Date   Reduction Factor
less than 1
  0.96
1 but less than 2
  0.92
2 but less than 3
  0.88
3 but less than 4
  0.84
4 but less than 5
  0.80
5 but less than 6
  0.76
6 but less than 7
  0.72
7 but less than 8
  0.68
8 but less than 9
  0.64
9 but less than 10
  0.60
10 but less than 11
  0.56
11 but less than 12
  0.52
12 or more
  0.50

     4.9 Form Payment of Benefits.

     (a) Ten-Year Certain and Life Annuity. If the Participant does not have a
Spouse as of the earlier of (i) the time SERP Benefit payments commence or
(ii) the death of the Participant, the Participant (if living) shall be eligible
for a SERP Benefit payable in monthly installments to the Participant for his
lifetime, and in the event of the Participant’s death before he has received at
least 120 payments, his Beneficiary(ies) shall receive monthly payments in the
same amount, until a total of 120 payments have been paid.

     (b) Spouse.

(i) Joint and 50% Survivor Annuity. If the Participant has a Spouse at the time
SERP Benefit payments commence, the Participant shall receive a SERP Benefit
payable in monthly installments to the Participant for his lifetime with 50% of
the SERP Benefit payable in monthly installments to the surviving Spouse for her
lifetime after the Participant’s death. If the Participant has a Spouse and dies
prior to the time SERP Benefit payments commence, the surviving Spouse will
receive a lifetime benefit equal to

-7-



--------------------------------------------------------------------------------



 



     50% of the benefit the Participant would have received, pursuant to Section
4.5(b).

(ii) Optional Forms. In lieu of the Joint and 50% Survivor Annuity, as described
in subsection (i) above, a Participant may elect, in the form and manner as
prescribed by the Committee, provided that it is no later than the date SERP
Benefit payments commence, to receive reduced monthly installments for the
Participant’s lifetime with an increased percentage of the Participant’s monthly
installments to continue to the surviving Spouse for her lifetime after the
Participant’s death that is the Actuarial Equivalent of the Joint and 50%
Survivor Annuity. The Participant may specify the applicable survivor percentage
to be 75% or 100%.

     (c) Involuntary Termination. If a Participant is terminated prior to his or
her Normal Retirement Date by the Company involuntarily and not due to Cause (an
“Involuntary Termination”), (i) three years shall be added to the Participant’s
age and Service for purposes of determining the Participant’s eligibility for an
Early Retirement Benefit under Section 4.2 and (ii) three years shall be added
to the Participant’s age for purposes of determining the amount of the
Participant’s Early Retirement Benefit under Section 4.8. In addition, if a
Participant has an Involuntary Termination, the SERP Benefit shall be payable in
a lump sum (equal to the Actuarial Equivalent of the monthly annuity benefits
otherwise payable) and shall be paid as soon as practicable after the
Participant’s termination, but in no event prior to the date following
separation from service which complies with the requirements of Section 409A of
the Code. Furthermore, the lump sum payment under this Section 4.9(c) shall be
in lieu of any other SERP Benefit hereunder and neither the Participant nor any
Spouse or Beneficiary of the Participant shall be entitled to any other payment
pursuant to this Plan or the Participation Agreement following a lump sum
payment under this Section 4.9(c).

     4.10 Offsets. Notwithstanding anything herein to the contrary, all benefits
paid under this Plan shall be offset by other Employer provided defined benefit
retirement benefits, if any, paid or payable to a Participant or that would have
been payable to the Participant except for an award of the benefit to an
alternate payee pursuant to a domestic relations order qualified under Code
Section 414(p) or other applicable law. For purposes of this Plan, any SERP
Benefit that is completely offset under this Section 4.10 or Section 4.6 shall
be deemed to have commenced on the date it would have first become payable in
the absence of any reductions.

     4.11 Conditions for Payment of Benefits. Notwithstanding anything herein to
the contrary, benefits payable under this Plan shall be paid to a Participant
only if the Participant abides by the confidentiality and noncompete provisions
of such Participant’s employment agreement and severance agreement, as
applicable.

     4.12 Beneficiary Designations. For Participants who do not have a Spouse,
as defined in Section 1.3(x), the person or persons to whom the benefits under
this Plan are to be paid upon a Participant’s death shall be the person or
persons designated by the Participant to receive benefits under the procedure
established by the Committee for designating Beneficiaries. In the event no
valid designation of a Beneficiary exists at the time of a Participant’s death,
the benefit

-8-



--------------------------------------------------------------------------------



 



provided for in this Section shall be payable to the Participant’s surviving
spouse or, if no surviving spouse, to the Participant’s estate. This provision
enabling each Participant to designate one or more Beneficiaries shall
constitute a nontestamentary payment provision covered by Section 450 of the
Texas Probate Code. Any payment made by the Employer in good faith and in
accordance with the provision of this Plan shall fully discharge the Employer
from all further obligations with respect to such payment.

     4.13 Payments to Minors and Incompetents. Should the Participant become
incompetent or should the Participant designate a Beneficiary who is a minor or
incompetent, the Employer shall be authorized to pay such funds to a parent or
guardian of the estate of such minor or incompetent, or directly to such minor
or incompetent, whichever manner the Committee shall determine in its sole
discretion.

     4.14 Withholding of Taxes. The Employer paying benefits hereunder shall
deduct from the amount of all benefits paid under the Plan any taxes required to
be withheld by the federal or any state or local government.

SECTION 5
SOURCE OF BENEFITS

     5.1 Benefits Payable From General Assets. Amounts payable hereunder shall
be paid exclusively from the general assets of the Employer, and no person
entitled to payment hereunder shall have any claim, right, security interest or
other interest in any fund, trust, account, insurance contract or asset of the
Employer that may be looked to for such payment. The Employer’s liability for
the payment of benefits hereunder shall be evidenced only by this Plan.

SECTION 6
RIGHTS OF PARTICIPANTS

     6.1 Limitation of Rights. Nothing in this Plan or the Participation
Agreement shall be construed to:

     (a) Limit in any way the right of the Employer to terminate a Participant’s
employment with the Employer at any time;

     (b) Give a Participant or any other person any interest in any fund or in
any specific asset or assets of the Employer; or

     (c) Be evidenced of any agreement of understanding, express or implied,
that the Employer will employ a Participant in any particular position or at any
particular rate of remuneration.

     6.2 Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same will be void. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits. In the event of a divorce, if a court
awards benefits

-9-



--------------------------------------------------------------------------------



 



payable under this Plan to the Participant’s spouse, the Committee may authorize
payment of such benefits to the spouse; provided, however, in no event shall an
Employer be obligated to pay a benefit under the Plan in an amount or form to
which the Participant and/or survivor is not otherwise entitled under the terms
and conditions of the Plan. If any Participant, Spouse or Beneficiary hereunder
shall become bankrupt or attempt to anticipate, alienate, assign, sell, pledge,
encumber or charge any right of benefit hereunder, or if any creditor shall
attempt to subject the same to a writ of garnishment, attachment, execution,
sequestration or any other form of process or involuntary lien or seizure, then
such right or benefit shall be held by the Employer for the sole benefit of the
Participant, Spouse or Beneficiary, his or her spouse, children or other
dependents, or any of them in such manner and in such proportion as the
Committee shall deem proper, free and clear of the claims of any other party
whatsoever.

     6.3 Prerequisites to Benefits. No Participant, or any person claiming
through a Participant, shall have any right or interest in the Plan or any
benefits hereunder unless and until all the terms, conditions and provisions of
the Plan that affect such Participant or such other person shall have been
complied with as specified herein. The Participant shall complete such forms and
furnish such information as the Committee may require in the administration of
the Plan.

SECTION 7
CLAIM PROCEDURE

     7.1 Filing Original Claim. Any person who believes he has been wrongfully
denied benefits under the Plan may submit a written claim for benefits to the
Committee. If any portion of the claim for benefits is denied, the Committee
shall give notice stating the reason for the denial, a reference to the Plan
provision, regulation, procedure, determination or other matter on which the
denial was based, a description of any additional information or materials
necessary to complete the claims procedure, and an explanation of this review
procedure. This notice shall be sent to the address stated on the Employee’s
claim within a reasonable period of time after receipt of claim.

     7.2 Appeal to Committee. Any Employee, or former Employee, or Spouse or
Beneficiary of either, who has been denied a benefit under the Plan by a
decision of the Committee shall be entitled to request the Committee to give
further consideration to his claim by filing with the Committee a written
request for a review of the decision of denial. Such request, together with a
written statement of the reasons why the claimant believes his claim should be
allowed, shall be filed with the Committee no later than 60 days after receipt
of the written notification of the denial of the claim for benefits. The
Committee shall consider a claim as promptly as practicable and will attempt to
make its decision within 60 days of receipt of the request for review, and no
later than 120 days after the date.

SECTION 8
MISCELLANEOUS

     8.1 Amendment or Termination of the Plan. The Board may, in its sole
discretion, terminate, suspend or amend the Plan at any time or from time to
time, in whole or in part. In addition, the Committee may amend the Plan by its
own action, provided that such amendment is

-10-



--------------------------------------------------------------------------------



 



permissible under the authority granted to the Committee by the Board as set
forth in the Committee’s charter. Any such amendment or termination shall not,
however, without the written consent of the affected Participant, adversely
affect the rights of a Participant with respect to any benefits which the
Participant is or may become entitled to receive under the terms of the
Participation Agreement, whether or not then vested.

     8.2 Parachute Payment Limitation. Notwithstanding any contrary provision of
the Plan, the Committee may provide in the Participation Agreement or in any
other agreement with the Participant for a limitation on the acceleration of
vesting and payment of benefits under this Plan to the extent necessary to avoid
or mitigate the impact of the golden parachute excise tax under Section 4999 of
the Code on the Participant, or may provide for a supplemental payment (a
“gross-up payment”) to be made to the Participant as necessary to offset or
mitigate the impact of the golden parachute excise tax on the Participant. If,
and only if, neither the Participation Agreement nor any other agreement with
the Participant contains any contrary provision regarding the method of avoiding
or mitigating the impact of the golden parachute excise tax under Section 4999
of the Code on the Participant, then, notwithstanding any contrary provision of
this Plan, the aggregate present value of all parachute payments payable to or
for the benefit of a Participant, whether payable pursuant to this Plan or
otherwise, shall be limited to three times the Participant’s base amount less
one dollar and, to the extent necessary the payment of benefits under this Plan
shall be reduced. For purposes of this Section 8.2, the terms “parachute
payment,” “base amount” and “present value” shall have the meanings assigned
thereto under Section 280G of the Code. It is the intention of this Section 8.2,
in the absence of any agreement with the Participant to the contrary, to avoid
excise taxes on the Participant under Section 4999 of the Code or the
disallowance of a deduction to the Company pursuant to Section 280G of the Code.

     8.3 Reliance Upon Information. The Board and the Committee may rely upon
any information supplied to them by an officer of the Employer, the Employer’s
legal counsel or by the Employer’s independent public accountants in connection
with the administration of the Plan, and shall not be liable for any decision or
action in reliance thereon.

     8.4 Governing Law. The place of administration of the Plan shall be
conclusively deemed to be within the state of Texas, and the validity,
construction, interpretation and effect of the Plan and all rights of any and
all persons having or claiming to have any interest in the Plan shall be
governed by the laws of the state of Texas to the extent such laws are not
preempted by federal law.

     8.5 Severability. All provisions herein are severable, and in the event any
one of them shall be held invalid by any court of competent jurisdiction, the
Plan shall be interpreted as if such invalid provision was not contained herein.

     8.6 Headings. The headings of the sections of this Plan are inserted for
convenience only and shall not be deemed to constitute a part of this Plan.

     8.7 Word Usage. Words used in the masculine shall apply to the feminine
where applicable and vice versa, and wherever the context of the Plan dictates,
the plural shall be read as the singular and the singular as the plural. The
words “herein,” “hereof,” “hereinafter” and

-11-



--------------------------------------------------------------------------------



 



other conjunctive uses of the word “here” shall be construed as reference to
another portion of this Plan document. The terms “Section” or “Article,” when
used as a cross-reference, shall refer to other Sections or Articles contained
in the Plan and not to another instrument, document or publication unless
specifically stated otherwise.

     8.8 Nonwaiver. Failure on the part of any party in any one or more
instances to enforce any of its rights that arise in connection with this Plan,
or to insist upon the strict performance of any of its terms, conditions, or
covenants of this Plan, shall not be construed as a waiver or a relinquishment
for the future of any such rights, terms, conditions or covenants. No waiver of
any condition of this Plan shall be valid unless it is in writing.

     8.9 Plan on File. The Employer shall place this Plan on file in the office
of its principal place of business.

     8.10 Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Notices
delivered personally shall be deemed communicated as of actual receipt. Mailed
notices shall be deemed communicated as of three (3) days after mailing.

     Executed this 17th day of February, 2005, but effective as of the Effective
Date.

                      PRIDE INTERNATIONAL, INC.
 
           
Attest:
           

           

      /s/ W. Gregory Looser         By:           /s/ Paul A. Bragg
W. Gregory Looser
                    Paul A. Bragg
Secretary
                    President and Chief Executive

                    Officer

-12-



--------------------------------------------------------------------------------



 



PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective February 17, 2005)

APPENDIX A

Actuarial Equivalent

     This Appendix A forms part of the Pride International, Inc. Supplemental
Executive Retirement Plan, as amended and restated effective February 17, 2005
(the “Plan”). Terms used in this Appendix A shall have the meanings ascribed to
them in the Plan, unless the context clearly indicates otherwise. The provisions
of this Appendix A govern the interest rate assumption and applicable mortality
table assumptions under the definition of “Actuarial Equivalent” in Section
1.3(a) of the Plan, as permitted under such section, as follows:

The applicable mortality table shall be the 1994 Group Annuity Reserving Table
(94 GAR) assuming 50% males and 50% females, and the interest rate assumption
shall be as defined in Section 417(e)(3)(A)(ii)(II) of the Code for the third
month prior to the beginning of the calendar quarter in which the benefits
commence.

-13-